DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 explicitly states “the drive gear and the driven gear are helical gears”, whereas claim 5 which claim 6 depends upon explicitly states “the drive gear and the driven gear form a spur gear arrangement”.  It is unclear whether the drive gear and driven gear are either spur gears or helical gears.  It is interpreted the drive gear and the driven gear are either spur gears in one instance or helical gears in another instance as best understood from paragraph [0024] of the Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 6,543,569 B1) in view of Zaloga et al. (US 8,567,554 B2).
For claim 1, Shimizu et al. discloses an electric power steering system 1 comprising:
an electric motor 82 including a motor output shaft 111;
a worm 112 [operatively coupled to the motor output shaft] (col. 10, lines 9 – 10);
a worm gear 113 [in contact with the worm] (col. 10, lines 10 – 12) and [operatively coupled to an auxiliary shaft 131] (col. 10, line 10 – 11);
a drive gear 133 [operatively coupled to the auxiliary shaft] (col. 7, lines 10 – 11); and
a driven gear 134 [in contact with the drive gear] (col. 7, lines 11 – 13), but does not explicitly disclose the driven gear is operatively coupled to an input shaft to drive a manual recirculating ball steering gear.
Zaloga et al. discloses a recirculating ball power steering system 10 comprising pitman arm 14; relay rods 16; an input shaft 224; a recirculating ball mechanism 220; an electric motor 222; [a drive unit 236 driven by a worm gear 238] (col. 4, lines 16 – 17), [other configurations of the drive unit 236, some of which are discussed herein, may be used with the recirculating ball mechanism 220, for example, and without limitation, the drive unit 236 may be driven by a chain or belt instead of the worm gear 238, or the drive unit 236 may include other gears, sprockets, et 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the recirculating ball system with relay rods and pitman arm of Zaloga et al. in place of the rack and pinion system of Shimizu et al. to allow for a reduction in overall parts, thus improving the overall efficiency of the vehicle, such as improved fuel efficiency.
For claims 2, 4, 12, and 14, Shimizu et al. modified as above does not explicitly teach that the auxiliary shaft and the input shaft are oriented either perpendicular or parallel to each other.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the orientation of the auxiliary shaft relative to the input shaft, so as to achieve an optimal orientation to provide a more compact configuration, thus reducing overall size of the vehicle which may provide improved fuel efficiency, since it has been held an obvious matter of design choice involves only routine skill in the art.  See, In re Japikse, 86 USPQ 70. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific orientation yields any previously unexpected results.
For claims 3 and 13, Shimizu et al. modified as above discloses the electric power steering system [wherein the drive gear is a first bevel gear and the driven gear is a second bevel gear] (col. 17, lines 63 – 65, Shimizu et al. discloses the use of alternative gear mechanisms such as a bevel gear mechanism or spur gear mechanism).

For claims 6 and 16, Shimizu et al. modified as above discloses the electric power steering system [wherein the drive and the driven gear are helical gears] (col. 12, lines 39 – 41).
For claims 7 and 17, Shimizu et al. modified as above discloses the electric power steering system further comprising [a controller 81 in operative communication with the electric motor and a torque sensor 70] (col. 7, lines 19 – 24).
For claims 8 and 18, Shimizu et al. modified as above discloses the electric power steering system wherein an output shaft 232 of the manual recirculating ball steering gear is operatively coupled to a Pitman arm 214,
[the Pitman arm operatively coupled to a tie rod 16 to provide an assist torque to vehicle road wheels 12] (figs. 1 and 2, col. 3, lines 10 – 11 of Zaloga et al.).
For claim 9, Shimizu et al. discloses an electric power steering system comprising:
an electric motor 82;
a first gear arrangement 112, 113 [driven by the electric motor] (col. 10, lines 7 – 10); and
a second gear arrangement 133, 134 [driven by the first gear arrangement] (col. 7, lines 11 – 13), 
but does not explicitly disclose the second gear arrangement operatively coupled to an input shaft to drive a manual recirculating ball steering gear.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the recirculating ball system with relay rods and pitman arm of Zaloga et al. in place of the rack and pinion system of Shimizu et al. to allow for a reduction in overall parts, thus improving the overall efficiency of the vehicle, such as improved fuel efficiency.
For claim 10, Shimizu et al. modified as above discloses the electric power steering system wherein the first gear arrangement comprises:
a worm 112 [operatively coupled to the electric motor] (col. 10, lines 7 – 10); and
a worm gear 113 [in contact with the worm] (col. 10, lines 10 – 12) and [operatively coupled to an auxiliary shaft 131] (col. 10, line 10 – 11).
For claim 11, Shimizu et al. modified as above discloses the electric power steering system wherein the second gear arrangement comprises:

a driven gear 134 [in contact with the drive gear] (col. 7, lines 11 – 13) and [operatively coupled to the input shaft] (in view of the modification above of the input shaft 224 of Zaloga et al.).
For claim 19, Shimizu et al. discloses a method of providing an electric power assist to a steering system 10 comprising:
[detecting a torque input with a torque sensor 70] (col. 7, lines 1 – 3);
[transmitting the torque input detected to a controller 81] (col. 7, line 21 – 23);
[determining a required assist torque at least partially based on the torque input] (col. 7, lines 21 – 24);
[sending a command to an electric motor 81] (col. 7, lines 21 – 23);
[outputting torque with the motor to drive a worm 112 and worm gear 113 arrangement, the worm and worm gear arrangement driving an auxiliary shaft 131] (col. 10, lines 3 – 12);
[rotating the auxiliary shaft to drive a drive gear 133] (col. 9, lines 46 – 47 and col. 10, lines 3 – 5);
[transmitting torque to a driven gear 134 with the drive gear] (col. 7, lines 11 – 13); but does not explicitly disclose 
driving an input.
Zaloga et al. discloses a recirculating ball power steering system comprising an input shaft 224; a recirculating ball mechanism 220; an electric motor 222; [a drive unit 236 driven by a worm gear 238] (col. 4, lines 16 – 17), [other configurations of the drive unit 236, some of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the recirculating ball system with relay rods and pitman arm of Zaloga et al. in place of the rack and pinion system of Shimizu et al. to allow for a reduction in overall parts, thus improving the overall efficiency of the vehicle, such as improved fuel efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR-20200094359A, WO-2011058115; DE-102008043792, US-20010035310 – discloses an electric power steering device comprising an electric motor; a worm; worm gear; drive gear; and driven gear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611